DETAILED ACTION
Applicant’s amendments and remarks, filed February 3, 2021, are fully acknowledged by the Examiner. Currently, claims 1-15 are pending with claims 1 and 9 amended. The following is a complete response to the February 3, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: During the interview conducted on February 8, 2021 with Applicant’s representative Richard Christiansen, the Examiner was of the position that the prior combination of Naga in view of Brannan no longer provided a proper prima facie case of obviousness against instant independent claim 1 given that the teaching of Naga in [0095] was misinterpreted by the Examiner with respect to the unbalanced condition of the radiator therein. That is, instead of teaching towards the use of an unbalanced radiator as required by the claim, Naga provides a teaching away from the use of an unbalanced radiator due to such causing an impedance mismatch. Such is noted by Applicant in their own remarks in pages 6-7 of the February 3, 2021. As such, the prior rejections of claims 1-
Upon further search and consideration of the prior art, the Examiner has failed to find any prior art, whether taken alone or in any combination, that would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1 including a microwave ablation device including the limitations set forth in claim 1 and specifically including “the microwave radiator is not matched to the impedance of the feedline and is unbalanced at the distal end”. As such, it is for at least the reasoning set forth above that the Examiner believes that claims 1-15 are allowable over the prior art for at least the reasoning set forth in the action above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794